         Case 1:21-cv-01911-MKV Document 19 Filed 07/30/21 Page 1 of 4

                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC #:
                                                               DATE FILED: 7/30/2021
 ANTHONY G. MORTON, Individually and
 On Behalf of All Other Similarly Situated,

                           Plaintiff,                         1:21-cv-01911-MKV
                    -against-                       ORDER APPOINTING LEAD PLAINTIFF
                                                          AND LEAD COUNSEL
 LEIDOS HOLDINGS INC., ROGER A.
 KRONE, and JAMES C. REAGAN,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff Operating Engineers Construction Industry and Miscellaneous Pension Fund

(“Plaintiff” or “Operating Engineers”) has moved [ECF #8] for appointment as Lead Plaintiff

and for designation of Block & Leviton LLP as lead counsel in this putative class action lawsuit

against Defendants Leidos Holdings Inc., Roger A. Krone, James C. Reagan (together

“Defendants”). Upon careful review of Plaintiff’s submissions, for the reasons stated below, the

Motion is GRANTED.

                                        *       *      *

        On March 4, 2021, Plaintiff Anthony Morton filed against Defendants a putative class

action on behalf of acquirers of Leidos securities. (See Complaint [ECF No. 1]). Subsequently,

Plaintiffs Fred Martens and Lucretia Martens moved to serve as Lead Plaintiffs and to appoint

counsel. ECF No. 5. Then, on May 3, 2021, Operating Engineers Construction Industry filed a

Motion for appointment as Lead Plaintiff and for designation of Block & Leviton LLP as lead

counsel. ECF No. 8. Thereafter, Plaintiffs Fred and Lucretia Martens noticed their non-

opposition to Operating Engineers’ lead plaintiff motion, which is therefore now unopposed.

ECF No. 11.


                                                1
           Case 1:21-cv-01911-MKV Document 19 Filed 07/30/21 Page 2 of 4




        While no other action asserting the same claims is currently pending, and because no

other party now moves for appointment as Lead Plaintiff, the Court is nonetheless required to

determine whether Operating Engineers is an appropriate plaintiff to represent the other putative

class members. See 15 U.S.C.A. § 78u-4(a)(3)(B)(i) (The Court “shall appoint as lead plaintiff

the member or members of the purported plaintiff class that the court determines to be most

capable of adequately representing the interests of class members.”). In making its

determination, the Court is guided by the statutory rebuttable presumption that the most adequate

plaintiff is the person that (1) has either filed the complaint or made a motion for appointment as

lead plaintiff, (2) has the largest financial interest in the relief sought by the class, and (3)

otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure. 15

U.S.C. § 78u-4(a)(3)(B)(iii)(I). The presumption may be rebutted if the Court finds evidence

that the presumptive plaintiff “will not fairly and adequately protect the interests of the class” or

is subject to “unique defenses” that render him or her incapable of adequately representing the

class. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II). A plaintiff appointed as the Lead Plaintiff may choose

counsel to represent the class, subject to Court approval. 15 U.S.C. § 78u-4(a)(3)(B)(v).

        Based on a review of the relevant criteria and materials submitted in this case, the Court

finds that Operating Engineers is the most adequate plaintiff. See 15 U.S.C. § 78u-4(a)(3)(B)(i).

Additionally, the Court approves Operating Engineer’s choice of Block & Leviton LLP as Lead

Counsel.

        First, Operating Engineers’ adequacy to represent the class and pursue its claims is self-

evident, given that it is the only plaintiff who now seeks to serve as lead plaintiff. See Bevinal v.

Avon Prods., Inc., No. 19-cv-1420-CM, 2019 WL 2497739, at *1 (S.D.N.Y. June 3, 2019)




                                                    2
         Case 1:21-cv-01911-MKV Document 19 Filed 07/30/21 Page 3 of 4




(appointing movant as lead plaintiff where “No other class member has filed a timely application

for appointment as lead plaintiff”).

       Second, Operating Engineers’ alleged loss—and therefore its financial interest in the

action—is the largest among any interested class representatives. (See Block Decl., Ex B [ECF

No. 10]). Given Operating Engineers’ larger financial stake, it is presumptively the most

adequate plaintiff. See Bevinal, 2019 WL 2497739, at *1.2

       Finally, no one has submitted any evidence or argument to rebut Operating Engineers’

status as the presumptive most adequate plaintiff. After reviewing Operating Engineers’

application and the other filings in this case, the Court finds that Operating Engineers has made a

sufficient preliminary showing that it satisfies the requirements of Rule 23. See Fed. R. Civ. P.

23.

       Ordinarily, the Court would engage in an analysis of competing movants’ losses under the

factors set forth in Lax v. First Merchants Acceptance Corp., No. 97-cv-02715, 1997 WL

461036, at *5 (N.D. Ill. Aug. 11, 1997), which courts in this district have adopted to determine

which Plaintiff has the largest financial interest. See, e.g., Chahal v. Credit Suisse Grp. AG, Case

No. 18-cv-02268 (AT) (SN), 2018 WL 3093965, at *1 (S.D.N.Y. June 21, 2018). However, since

Operating Engineers is the only movant here, it is presumptively the investor with the largest loss

of those interested in lead plaintiff role. Bevinal, 2019 WL 2497739, at *2. (See Block Decl., Ex

B [ECF No. 10]). Accordingly, the Court grants Operating Engineers’ application to serve as

Lead Plaintiff.

       Additionally, the Court approves Operating Engineers’ choice of Block & Leviton LLP to

be Lead Counsel. As exhibited in Operating Engineers’ submissions, Block & Leviton LLP has

experience in large securities class actions, (Block Decl., Ex E [ECF No. 10]), and has also been



                                                  3
         Case 1:21-cv-01911-MKV Document 19 Filed 07/30/21 Page 4 of 4




appointed as representation of plaintiffs in a number of other cases, including In re BP Securities

Litigation, (S.D. Tex.), In re Google Inc. Class C Shareholder Litig. (Del. Ch. Ct.), and In re

Volkswagen “Clean Diesel” Marketing, Sales and Products Liability Litigation (N.D. Cal.).

                                         CONCLUSION

       For the foregoing reasons, Operating Engineers’ motion is GRANTED. As lead counsel,

Block & Leviton LLP shall have the following responsibilities and duties, to be carried out either

personally or through counsel whom the firm designates:

       a. to coordinate the preparation and filings of all pleadings;

       b. to coordinate the briefing and argument of any and all motions;

       c. to coordinate the conduct of any and all discovery proceedings;

       d. to coordinate the examination of any and all witnesses in depositions;

       e. to coordinate the selection of counsel to act as spokesperson(s) at all pretrial
          conferences;

       f. to call meetings of the plaintiffs' counsel as they deem necessary and appropriate
          from time to time;

       g. to coordinate all settlement negotiations with counsel for Defendants;

       h. to coordinate and direct pretrial discovery proceedings, preparation for trial, and trial
          of this matter and delegate work responsibilities to selected counsel as maybe
          required; and

     i. to supervise all other matters concerning the prosecution or resolution of the claims
        asserted in this action.
SO ORDERED

Dated: New York, New York
       July 30, 2021                                  __
                                                       _________
                                                               ______________
                                                               __             ____
                                                                                ____
                                                                                __  ____
                                                                                       ________
                                                      __________________________________     ___
                                                                                              ___
                                                             M RY KAY
                                                             MA
                                                             MARY    KAYAY VYSKOCIL
                                                                             VYS SKOKOCIL
                                                            Unnited States
                                                            United  Staate
                                                                        tess District
                                                                             Distriict Judge




                                                  4
